t c memo united_states tax_court richard d anderson and mary l anderson petitioners v commissioner of internal revenue respondent docket no filed date robert h hishon for petitioners roslyn d grand for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioners’ and tax years respectively the issue for our consideration is whether amounts received by petitioners in connection with an - - action for tortious interference with business relations are excludable from petitioners’ income under sec_104 findings_of_fact petitioners resided in chamblee georgia when their petition was filed richard d anderson was a director officer shareholder and employee of arre industries inc d b a carrera shocks carrera mary anderson was an officer and employee of arre industries inc carrera shocks in mr anderson started a highly specialized business to research develop and manufacture high performance suspension component parts for race cars in particular he designed shock absorbers mr anderson held three patents related to shock absorbers carrera’s main customers were distributors of racing equipment who in turn would sell the shock absorbers to auto racing teams mr anderson’s familiarity with auto racing permitted him access to the pit crews and provided him with the opportunity to perform consultations regarding the most efficient use of carrera shock absorbers while attending approximately races per year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the stipulation of facts and the attached exhibits are incorporated herein by this reference over a period of years petitioner developed a good working rapport with various race teams mr anderson used his accumulated knowledge of shock absorbers as a marketing tool to curry favor with race teams by providing his consulting services free of charge the main thrust of carrera’s business was the sale of shock absorbers carrera employees in the late 1970's mr anderson hired george gillespie gillespie to head carrera’s technical department as its director of racing gillespie worked first as mr anderson’s consulting assistant and then as carrera’s primary racing consultant timothy whitehead whitehead began working for carrera shortly after gillespie was hired whitehead was responsible for all of carrera’s administrative functions including accounts_payable accounts_receivable and payroll operations both whitehead and gillespie had worked for carrera for more than years when mr anderson learned of their plans to leave carrera it was not until after they left carrera that mr anderson became aware of the damage whitehead and gillespie had done to his business in date while still working for carrera whitehead and gillespie conspired to enter into business for themselves using information they acquired while working for carrera gillespie and whitehead designed a shock q4e- absorber for use in the auto racing industry on date they formed pro-formance inc pro-formance seeking to obtain their own share of the racing market whitehead and gillespie contacted carrera’s customers suppliers manufacturers and company-sponsored race teams they used carrera’s mailing list to solicit and obtain financing from carrera’s key customers and manufacturers they misled carrera-sponsored race teams by telling them that carrera would no longer offer shock absorbers free of charge for sponsorship purposes on at least one occasion gillespie falsely conveyed the idea that carrera had discontinued manufacturing the type of shock absorber which had given carrera its renown whitehead made false statements regarding mr anderson’s handling of carrera’s finances he told carrera’s creditors that mr anderson was doctoring the company’s accounts_receivable in order to increase carrera’s line of credit on other occasions whitehead and gillespie told carrera customers that mr anderson was apathetic towards the company’s future as a going concern that he was unwilling to provide carrera’s customers with the same personal service as he had in the past and that he was embezzling money from an industry trade_show the lawsuit on date carrera through mr anderson filed a complaint against pro-formance whitehead and gillespie defendants in the superior court of dekalb county georgia in the complaint carrera alleged tortious interference with business relations breach of a fiduciary duty and defamation the defendants answered counterclaimed and interpleaded the andersons in their individual capacity the andersons answered and counterclaimed alleging two separate counterclaims against the defendants that defendants caused injury to mr anderson’s economic well-being peace of mind and business reputation and that defendants caused great injury to mr anderson’ s peace happiness and feelings pursuant to a consolidated pretrial order which was drafted by mr anderson’s attorney the court issued verdict pro forma to the jury as follows as to count of richard d anderson’s counterclaim against pro- formance shocks inc timothy m whitehead and george t gillespie for alleged intentional injury as a result of alleged tortious interference with plaintiff’s business relationships we the jury find and as to count of richard d anderson’s counterclaim against pro-formance shocks inc timothy m whitehead and george t gillespie for alleged slander we the jury find on date the jury returned verdicts in favor of mr anderson awarding him dollar_figure million for tortious interference with business relationships to be paid equally by the defendants and dollar_figure for slander in addition the jury returned a favorable verdict for carrera on all three of its claims in the original lawsuit the jury awarded dollar_figure million to carrera for tortious interference with its business relationships and dollar_figure for slander to be paid equally by the defendants and dollar_figure for breach of a fiduciary duty to be paid in equal shares by whitehead and gillespie a judgment was entered to reflect the foregoing the defendants moved for a judgment notwithstanding the verdict or in the alternative for a new trial the court granted the defendants’ motion for new trial as to damages only ultimately by means of a stipulation and consent order the court reduced the award for mr anderson’s claim for interference with his business relationships from dollar_figure million to dollar_figure to be paid in equal shares by each defendant the court did not disturb mr anderson’s dollar_figure award for slander in addition the court reduced the amount awarded for carrera’s claim for tortious interference with business relationships from dollar_figure million to dollar_figure but it did not disturb carrera’s awards for breach of a fiduciary duty or for slander - the defendants were unable to pay the judgment and separately filed voluntary petitions for bankruptcy under chapter of the u s bankruptcy code on date the parties after considering the bankruptcies and the financial condition of the defendants entered into a settlement agreement under which carrera received a lump sum payment of dollar_figure also defendants issued a promissory note to mr anderson and carrera in the amount of dollar_figure to be paid over years along with 75-percent interest as part of the settlement agreement mr anderson and carrera were to be paid periodically over months with a stipulation that carrera would receive payments until its proportionate share of the damages as determined by the original verdict was satisfied in full during the tax_year petitioners received monthly payments totaling dollar_figure petitioners did not include the payments in their income_tax however they submitted a disclosure statement maintaining that the amount received was on account of personal injuries and therefore excludable under sec_104 during the tax_year petitioners received monthly payments totaling dollar_figure petitioners did not include the payments in their income_tax however they submitted a disclosure statement maintaining that the amount received was - - on account of personal injuries and therefore excludable under sec_104 on date respondent mailed petitioners a statutory_notice_of_deficiency determining that the payments were includable in income for the respective tax years opinion the issue for our consideration in this case requires an analysis of whether the payments received fit within the statutory exclusion provided for in sec_104 except as otherwise specifically provided gross_income includes a taxpayer’s income from whatever source derived see sec_61 see also 348_us_426 sec_61 1s broadly construed whereas specific exclusions from gross_income must be narrowly construed see 515_us_323 for and sec_104 specifically excluded from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that damages received is an amount received other than workmen’s compensation through prosecution of an action based upon tort or tort-type rights the supreme court has held that taxpayers may exclude --- - damages received if the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages are received on account of personal injuries or sickness see commissioner v schleier supra pincite respondent concedes that mr anderson’s claims sounded in tort thus satisfying the first prong of the schleier test therefore we focus on the second prong of the test which requires petitioners to show that the damages received were on account of personal injuries or sickness when damages are received pursuant to a suit or settlement agreement the nature of the underlying claim determines whether such damages are excludable under sec_104 see 504_us_229 see also 88_tc_834 for the taxable years under consideration personal injuries included both physical and nonphysical injuries see commissioner v schleier supra pincite n petitioners argue that the damages they received for tortious interference with business relationships were on account of an injury to mr anderson’s business reputation a personal injury and therefore are excludable under sec_104 a the law is well settled that the tax consequences of an award for damages depend upon the nature of the litigation and -- - on the origin and character of the claims adjudicated and not upon the validity of those claims see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir 58_tc_32 in this case most of the amounts petitioners received was for tortious interference with mr anderson’s business relationships and only a nominal amount was received for slander both of mr anderson’s claims of action existed under georgia law in georgia tortious interference with business relationships requires the plaintiff to show that the defendant acted improperly and without privilege acted purposely and with malice with intent to injure induced a third party or parties not to enter into or continue a business relationship with the plaintiff and caused the plaintiff financial injury see renden inc v liberty real_estate ltd s e 2d ga ct app respondent determined that the damages received by mr anderson for interference with his business relationships were awarded on account of economic injuries rather than personal injuries supporting respondent’s determination under georgia law a person’s business is property in the pursuit of which he is entitled to protection see naacp v overstreet s e 2d ga tortious interference with business relations involves interference with the plaintiff’s current and future property rights derived from current or potential customers see id pincite see also renden inc v liberty real_estate ltd supra pincite petitioners have not shown that the damages received were for personal injury under georgia law damages received in a tort action may be excluded from income only when received on account of personal injury therefore petitioners’ damages received for tortious interference with business relationships must be included in income even if the holding in naacp v overstreet supra was not intended to limit tortious interference with business relationships to a property tort petitioners have still failed to prove that they received damages on account of personal injury accordingly we sustain respondent’s determination on this issue petitioners argue that the personal injury to mr anderson’s business reputation constituted the requisite improper means element of the tortious interference claim georgia courts have held that in order to satisfy all the elements ina claim for tortious interference with business relationships there must be a finding that the defendant used improper means see contractors’ bldg supply inc v gwinnett s e 2d ga ct app improper means may be shown in several ways including fraud misrepresentation breach of a fiduciary duty unauthorized use of confidential information defamation and unwarranted criminal prosecutions see id pincite see also american bldq co v pascoe bldg sys inc s e 2d ga ct app architectural manufacturing co of am v airotec inc s e 2d ga ct app misrepresentations as to a company’s financial solvency are improper means and may constitute an element of tortious interference petitioners would have us assume that out of the evidence submitted to the jury the only improper means employed by the defendants and established at trial was conduct that injured mr anderson’s business reputation however the facts in this case do not permit us to make such an assumption although the statements by the defendants may have been slanderous and damaging to mr anderson’s business reputation they constituted but one of several sources from which the jury could have decided the existence of tortious interference with business relationships at trial mr anderson introduced copious amounts of evidence in the form of customer 1ists invoices profit loss statements tax returns and witness testimony to show how the defendants’ improper conduct contributed to his loss of business and loss of profits the jury could have concluded from the evidence that the defendants perpetrated the unauthorized use of carrera’s - - customer mailing list engaged carrera’s employees to entice them into employment with pro-formance engaged carrera’s suppliers for the purpose of manufacturing a competing product breached fiduciary duties owed to petitioner and carrera or defamed mr anderson and carrera injuring their respective reputations petitioners have failed to show which of these improper actss was considered by the jury to convince it to reach a verdict for mr anderson where the award for damages is rendered by a jury verdict and judgment and has been clearly allocated to an identifiable claim we are guided by the nature of the claim as identified under state law personal injury concepts see 87_tc_1294 affd 848_f2d_81 6th cir we find it most telling that the vast majority of the jury award was for interference with business relationships and only dollar_figure was for slander petitioners also argue that their damages were received pursuant to a settlement agreement and are therefore entitled to an alternative allocation the facts do not comport with such a finding petitioners have offered 223_f3d_1261 11th cir revg 111_tc_305 for the proposition that injury to business reputation is a personal injury under sec_104 however as discussed above petitioners have failed to show that mr anderson’s damages received were on account of a personal injury instead the jury decided that the vast majority of mr anderson’s injuries occurred to his property and his property rights associated with carrera we cannot accept an allocation based on a settlement agreement which merely facilitated payment in the face of the judgment debtor’s bankruptcy the settlement agreement reduced the monetary amount of the award but it did not contain any language that would establish an allocation contrary to the jury verdicts or the judgments entered we note that in this case the jury verdict forms were drafted at the close of trial and the language used in the verdict forms came from a pretrial order that was used as a blueprint for the trial the record reflects that the jury delivered its verdict using language that was identical to language in the pretrial order that was drafted by mr anderson’s attorney mr anderson was therefore cognizant of and responsible for the formulation of the claims as they were presented to the jury the vast majority of mr anderson’s award for damages was received for interference with his business relationships and not for slander the jury awarded mr anderson dollar_figure million later reduced to dollar_figure for the injuries claimed in count one for tortious interference with business relationships but it awarded only dollar_figure for the injuries claimed in count two for slander for the foregoing reasons the award must be allocated as it was clearly established at trial in sum petitioners have failed to show that the compensatory_damages awarded on mr anderson’s claim for -- - tortious interference with business relationships were received on account of personal injuries within the meaning of sec_104 although the facts reflect that the defendants’ conduct may have damaged mr anderson’s business reputation the vast majority of the recovery was for property damages caused by interference with mr anderson’s business relationships in 515_us_323 the supreme court cautioned that there must be a direct link between the cause of harm and its effect for the sec_104 exclusion to apply petitioners have failed to show such a link between an injury to mr anderson’s business reputation caused by the defendants’ actions and the economic loss for which mr anderson recovered therefore petitioners have failed the second prong of the schleier test with regard to the damages received under mr anderson’s claim for tortious interference with business relationships accordingly we sustain respondent’s determination on this issue we must now examine the second claim for which petitioners received damages in mr anderson’s second claim he alleged that the defendants intentionally willfully and maliciously acted to cause injury to petitioner’s peace happiness and -- - feelings the pretrial order and the jury verdict forms both denominated this claim as slander respondent concedes that the damages awarded for slander constitute an award received for personal injury under sec_104 therefore the dollar_figure in damages petitioners received for slander is excludable in accord with sec_104 petitioner has raised other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we conclude they are without merit to reflect the foregoing decision will be entered under rule
